Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Claims 1, 3-4, 6-8, 9-11, 12, 14-20 and 22-24 were previously allowed and a Notice of Allowability was mailed on 01/29/2021.
In response to a Printer Rush query filed on 02/18/2021, wherein the Printer Rush query states that there was no Affidavit/Declaration filed under 37 CFR 1.130(b) and thus, checked marked in item 1 of PTO37 in the previous Notice of Allowability, was not correct and a new Corrected Notice of Allowability is required without checked mark of item 1 of PTO37. A corrected Notice of Allowability is hereby issued.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656